Case 1:19-cv-18972-NLH-AMD Document 2 Filed 04/01/21 Page 1 of 3 PageID: 14



NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
MICHAEL TAYLOR,                :
                               :
          Petitioner,          :    Civ. No. 19-18972 (NLH)
                               :
     v.                        :
                               :
ATTORNEY GENERAL STATE OF NEW :
JERSEY, et al.,                :    OPINION
                               :
          Respondents.         :
______________________________:

APPEARANCE:

Michael Taylor
611670
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302

       Petitioner Pro se

HILLMAN, District Judge

       Petitioner Michael Taylor is a state prisoner proceeding

pro se with a civil rights complaint filed pursuant to 42 U.S.C.

§ 1983.    He complaints about various conditions of his

confinement while he has been incarcerated at the South Woods

State Prison, in Bridgeton, New Jersey.

  I.      Clerk’s Office Nature of Suit/Cause of Action Designation

       The Clerk’s office improperly labeled this case as a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Actions brought pursuant to § 2254 challenge the underlying
Case 1:19-cv-18972-NLH-AMD Document 2 Filed 04/01/21 Page 2 of 3 PageID: 15



state court judgment of conviction.       See 28 U.S.C. § 2254(a)

(“The Supreme Court, a Justice thereof, a circuit judge, or a

district court shall entertain an application for a writ of

habeas corpus in behalf of a person in custody pursuant to the

judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of

the United States.”).     However, Petitioner is not challenging

the legality of his underlying criminal sentence, but, rather,

various conditions of his confinement.        Indeed, Petitioner’s

intent to file this action as a civil rights action is indicated

by the civil cover sheet filled out by Petitioner where he

expressly indicates he wishes this case to proceed as a civil

rights case.   See ECF 1-1 (indicating case should proceed as a

555 nature of suit – prison condition).

     Accordingly, the Clerk will be ordered to change the nature

of suit in this case a 555 – prison condition and the cause of

action to 42:1983 Prisoner Civil Rights.        Additionally, the

Clerk shall change Petitioner’s designation on the docket to

Plaintiff and Respondents’ designation to Defendants.          Finally,

the Clerk will be ordered to add a Magistrate Judge to this

case.

  II.    Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.   This Court accepted Petitioner’s $5.00 filing fee in

                                     2
Case 1:19-cv-18972-NLH-AMD Document 2 Filed 04/01/21 Page 3 of 3 PageID: 16



this case.    However, the filing fee for a civil complaint is

$350.00 along with a $50.00 administrative fee. 1        Thus, given

this case is proceeding as a civil rights complaint, Petitioner

still owes $395.00.     Accordingly, this Court will

administratively terminate this action until such time as

Petitioner pays the balance owed.        Alternatively, Petitioner can

file a complete application to proceed in forma pauperis in a

civil rights case.

    III. Conclusion

      For the foregoing reasons, this matter is administratively

terminated.    Petitioner may reopen this action by either paying

the balance owed to the filing fee ($395.00), or submitting a

complete application to proceed in forma pauperis in a civil

rights case.    An appropriate order will be entered.




Dated: April 1, 2021                        s/ Noel L. Hillman     __
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




1 On December 1, 2020, the administrative fee was raised from
$50.00 to $52.00. However, given Petitioner filed this action
prior to this increase, should he elect to pay the filing fee,
he shall not have to pay the additional $2.00.

                                     3
